Name: 92/525/EEC: Commission Decision of 3 November 1992 laying down requirements for the approval of Community border inspection posts responsible for veterinary checks on products introduced from third countries
 Type: Decision_ENTSCHEID
 Subject Matter: information technology and data processing;  agricultural activity;  animal product;  trade;  agricultural policy;  cooperation policy
 Date Published: 1992-11-17

 Avis juridique important|31992D052592/525/EEC: Commission Decision of 3 November 1992 laying down requirements for the approval of Community border inspection posts responsible for veterinary checks on products introduced from third countries Official Journal L 331 , 17/11/1992 P. 0016 - 0018 Finnish special edition: Chapter 3 Volume 46 P. 0003 Swedish special edition: Chapter 3 Volume 46 P. 0003 COMMISSION DECISION of 3 November 1992 laying down requirements for the approval of Community border inspection posts responsible for veterinary checks on products introduced from third countries (92/525/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), as last amended by Decision 92/438/EEC (2), and in particular Article 9 (5) thereof, Whereas border inspection posts must, with a view to their approval, be in conformity with the general conditions set out in Directive 90/675/EEC; Whereas the smooth operation of the system of veterinary checks is based on the establishment of border inspection posts with appropriate equipment and operating conditions; whereas additional requirements must be laid down for the approval of the posts; Whereas for checks carried out at a border inspection post account must be taken of the type of products concerned; Whereas a border inspection post will not be approved unless it meets a set of equipment and operating conditions; whereas any change relating to approval of the post must be notified to the Commission by the competent authority; Whereas derogations concerning the inspection of fish coming from third countries into the Community will be the subject of later implementing Decisions; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Without prejudice to Annex II to Council Directive 90/675/EEC, border inspection posts as referred to in Article 9 of that Directive must, to be approved, be equipped and operate as specified in the Annex hereto. Article 2 A Member State may propose that certain border inspection posts be approved for the inspection of certain product types only. In such cases the Member State must show that the post has the necessary premises, equipment and personnel to carry out inspection of these products. Article 3 Member States shall notify the Commission and the other Member States of any change in the organization or operation of a border inspection post that has any bearing on its approval. Article 4 This Decision shall be applicable from 1 January 1993. Article 5 This Decision is addressed to the Member States. Done at Brussels, 3 November 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 373, 31. 12. 1990, p. 1. (2) OJ No L 243, 25. 8. 1992, p. 27. ANNEX APPROVAL REQUIREMENTS FOR BORDER INSPECTION POSTS FOR THIRD-COUNTRY PRODUCTS 1. Border inspection posts approved for veterinary checks on products from third countries introduced into the Community must be constructed, equipped, maintained and operated in line with the requirements laid down in the relevant Community directives or, in the absence of provisions therein, in the national legislation which regulates trade in the product concerned in the country in which the border inspection posts are situated. All precautions must be taken to prevent cross-contamination between products. The post must have equipment for cleaning and disinfecting the premises. Under the same conditions as those mentioned in the first paragraph, approved inspection posts may, if the size or diversity of the inflow of products from third countries warrants, be split up into inspection centres each comprising staff, equipment and inspection and storage premises appropriate to the volumes and the type of the various products passing through the inspection centres. 2. All identity checks, physical inspections and taking of samples must avoid any contamination of the product and, where necessary, take into account the temperature controlled conditions under which the products are transported. Where unpacked products intended for human consumption are involved, all checks must be carried out under shelter from the weather and provision shall be made for the hygienic handling and protection of such products during unloading and loading and shall take into account the temperature controlled conditions under which the products are transported. 3. Border inspection posts shall operate under the responsibility of an official veterinarian who must be present at the border inspection post and the inspection centres during veterinary checks on products. 4. The official veterinarian(s) may be assisted by specially trained assistants acting under his authority in: (a) checking documents accompanying products; (b) carrying out identity checks and physical examinations, taking samples and carrying out general analyses; (c) participating in administrative duties and procedures. The official veterinarian shall be responsible for the final decision. 5. The hygiene of staff, premises and equipment must be such that it cannot influence the results of checks carried out in the border inspection post. 6. Pending the implementation of the Shift system, the official veterinarian responsible for checks in the border inspection post must have at his disposal at least: (a) an up-to-date list of the third countries or parts of third countries authorized to send products to the Community or, where applicable, to certain Member States; (b) copies of any decisions prohibiting or restricting imports of products to the Community; (c) copies of the various decisions of the Community or Member States specifying a specimen health or public health certificate or any other document which must accompany products from third countries dispatched to the Community or, where applicable, to certain Member States; (d) an up-to-date list of border inspection posts for the import of products from third countries giving all the details and these posts, in particular concerning their communication facilities; (e) an up-to-date list of establishments in third countries authorized to dispatch products to the Community, if such a list exists for a particular product; (f) up-to-date information on consignments of products for which import or entry into the Community has been refused and which have been redispatched. Each Member State shall communicate to the other Member States and the Commission all information concerning the redispatched consignments of products; this information shall be communicated to each border inspection post by the central competent authority; (g) a list summarizing the unfavourable results of the checks carried out in the Community on imports from each third country; (h) an up-to-date list of consignments redispatched, destroyed or authorized by the official veterinarian at the post for use other than for human consumption; (i) a list of all samples taken at the post for purposes of laboratory tests, together with the results of such tests; (j) a list of the results of the checks carried out with regard to products intended for consumption by the crew and passengers on board means of transport operating internationally and their waste; (k) sufficient archiving capacity to store information relating to the inspection of products from third countries. 7. The competent authorities shall ensure maximum cooperation between the various services involved in the inspection of third-country products. 8. The competent authorities at border crossing points must have at their disposal at least the information given in point 6 (a), (b), (c), (e) and (f) above.